Citation Nr: 0210030	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  99-22 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  

(The issue of entitlement to service connection for a back 
disability will be addressed in a separate decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1955 to 
January 1959 and from April 1959 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for a back 
disability had not been received.  

Following an August 1999 notification of that decision, the 
veteran perfected a timely appeal with respect to the denial.  
In July 2001, the Board also determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a back disability had not been 
received.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2002, the Court issued an Order vacating that part of 
the Board's July 2001 decision which had denied the issue of 
whether new and material evidence had been received 
sufficient to reopen the previously denied claim for service 
connection for a back disability.  In addition, the Court 
remanded the matter to the Board for further development and 
readjudication consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  Accordingly, the case has been returned 
to the Board for action consistent with the Court's Order.  

The Board further notes that by letter dated in March 2002, 
the veteran was informed that it was necessary that he 
appoint a new representative, attorney or agent to represent 
him before the VA.  Pursuant thereto, in correspondence dated 
April 1, 2002, the veteran indicated that he is representing 
himself and requested that the Board proceed with his appeal.  

As will be discussed in the following decision, the Board is 
granting the veteran's petition to reopen his previously 
denied claim for service connection for a back disability.  
However, the Board has also determined that additional 
development on the de novo issue of entitlement to service 
connection for a back disability is necessary.  As such, the 
Board is undertaking evidentiary development with regard to 
this claim.  When the additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the de 
novo claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In July 1995, the RO determined that new and material 
evidence had not been received sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a back disability.  Although notified of the denial, the 
veteran did not appeal this decision.  

3.  Evidence received since the July 1995 rating action bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a back disability.  



CONCLUSIONS OF LAW

1.  The July 1995 rating action, which determined that new 
and material evidence had not been received sufficient to 
reopen the previously denied claim for service connection for 
a back disability, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(a), 20.1103 (1995).  

2.  The evidence received since the RO's July 1995 rating 
action is new and material, and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

In this regard, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The 
discussions in the October 1999 statement of the case 
informed the veteran of the need to submit new and material 
evidence sufficient to reopen his previously denied claim for 
service connection for a back disability.  In addition, the 
Appellee's Motion For Partial Remand And Stay Of Proceedings, 
which was dated in October 2001, informed the veteran that 
the recently passed VCAA substantially amended the legal 
requirements regarding the assistance to be accorded to 
claimants of veterans benefits and the decisions on such 
claims.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  Although notified in April 2002 of the opportunity 
to submit additional evidence with regard to this new and 
material claim within 90 days, the veteran did not respond 
with the names of any medical facilities, private or VA, who 
specifically provided him with treatment for a chronic back 
disorder associated with his service.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Previously, by a June 1980 rating action, the RO initially 
denied service connection for a back disability.  At that 
time, the veteran had asserted that he incurred a back 
disorder as a result of his military duty.  

According to the service medical records, the July 1955 
enlistment examination reflected the presence of a 
one-quarter inch scar on the veteran's right lumbar region.  
At this examination, the veteran's spine was found to be 
normal.  In February 1966, the veteran sought treatment for 
complaints of a sore back after having lifted a box of tools.  
The examiner diagnosed an acute muscle sprain of the low 
back.  The separation examination conducted in June 1974 
reflected the presence of a one-quarter inch scar on the 
veteran's right lower back and also demonstrated that the 
veteran's spine was normal.  

In May 1980, the veteran underwent a VA examination, at which 
time he complained of periodic back pain and stiffness.  
X-rays taken of the veteran's lumbar spine showed moderate 
narrowing of the fifth lumbar disc interspace.  Following a 
physical examination, the examiner provided an impression of 
intermittent low back pain by history only (and not 
clinically apparent) with slight limitation of lumbar spine 
flexion secondary to increased lordosis and hamstring 
tightness and with no evidence of nerve root pressure of disc 
origin.  

Based on these service, and post-service, medical records, 
the RO, by the June 1980 rating action, determined that the 
medical evidence of record did not demonstrate that the 
veteran had any chronic residuals of the acute in-service 
episode of treatment for a back muscle sprain.  Therefore, 
the RO denied the veteran's claim of entitlement to service 
connection for a back disability.  In July 1980, the RO 
notified the veteran of this decision.  

Subsequently, in August 1990, the veteran filed a petition to 
reopen his previously denied claim for service connection for 
a back disability.  He reported that treatment records at the 
Little Rock Air Force Base Hospital were available which 
supported his claim.  The RO obtained these available 
records, which reflected treatment for the veteran's eyes and 
neck only.  

Thus, by an October 1990 rating action, the RO continued the 
denial of service connection for a back disability.  In 
November 1990, the RO notified the veteran that insufficient 
evidence had been received to reopen his claim seeking 
entitlement to service connection for a back disability.  

Thereafter, in June 1994, the veteran filed a petition to 
reopen his previously denied claim for service connection for 
a back disability.  At that time, he reported that he had 
received back treatment on numerous occasions since his 
separation from service.  In particular, he cited pertinent 
post-service treatment at a military medical facility and 
from a private physician.  

Upon request from the RO to provide treatment reports 
pertaining to the veteran, the military hospital responded in 
June 1995 that it had no records of the veteran in its files.  
According to the records of treatment received from the 
private physician, the veteran underwent a physical 
examination in December 1990 which indicated that his 
musculoskeletal system was essentially unremarkable.  The 
examining physician provided an impression of degenerative 
arthritis of the lumbar spine by history.  

Another physical examination conducted by this same physician 
in May 1994 demonstrated, with regard to the veteran's 
musculoskeletal system, that he had positive straight leg 
raising on the right to 60 degrees and normal range of motion 
of his lumbar spine.  Magnetic resonance imaging completed on 
the veteran's lumbar spine showed mild to moderate narrowing 
and degeneration of the L5/S1 disc with disc bulge and 
accompanying vertebral spur and with no other definite 
abnormalities.  The physician provided an impression of 
lumbar disc syndrome.  

In May 1995, this same physician again examined the veteran, 
who reported that "in general, [he was] . . . doing fairly 
well" with regard to the degenerative disc disease of his 
lumbar spine.  The veteran explained that, occasionally in 
the early morning, he would experience a little tightness in 
his back with radicular distribution down his right leg but 
that this symptomatology, for the most part, cleared promptly 
once he got out of bed.  The veteran's musculoskeletal 
examination was essentially unremarkable.  The physician 
provided an impression of degenerative disc disease of the 
veteran's lumbar spine.  

By a July 1995 rating action, the RO determined that this 
additional evidence was insufficient to reopen the veteran's 
previously denied claim for service connection for a back 
disability.  Specifically, the RO explained that the 
additional evidence simply reflected current low back 
treatment without providing an association between the 
diagnosed back disorders and the veteran's service.  Also in 
July 1995, the RO notified the veteran of the denial of his 
petition to reopen this previously claim.  

Thereafter, in November 1998, the RO received the veteran's 
current petition to reopen his previously denied claim for 
service connection for a back disability.  In support of this 
petition, the veteran testified at a personal hearing 
conducted before a hearing officer at the RO in February 1999 
that he has a chronic back disability resulting from multiple 
in-service back injuries.  February 1999 hearing transcript 
(T.) at 1, 5-20.  

According to the pertinent medical evidence received in 
support of the veteran's petition to reopen his previously 
denied claim for service connection for a back disability, in 
October 1981, he sought VA treatment for intermittent back 
pain and stiffness (every two to three months).  The examiner 
diagnosed lumbosacral pain and instructed the veteran to 
avoid excessive lifting and to use muscle relaxants.  

Also, in May 1997, the veteran underwent an examination by 
the private physician who had conducted the prior evaluations 
in December 1990, May 1994, and May 1995.  According to the 
report of the May 1997 examination, the veteran stated that, 
although he was not experiencing any low back symptoms at the 
time of the evaluation, he periodically had some symptoms of 
the degenerative disc disease of his lumbar spine.  A 
physical examination of the veteran's musculoskeletal system 
was essentially unremarkable.  The examiner provided an 
impression of degenerative disc disease of the veteran's 
lumbar spine.  

By an August 1999 rating action, the RO determined that new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for a back disability had 
not been received.  Following an August 1999 notification of 
the decision, the veteran perfected a timely appeal of the 
denial.  

Thereafter, in February 2000, the RO received a January 2000 
statement from a private physician.  In this document, the 
physician noted that the veteran is "seek[ing] consideration 
for damage caused to his back by a fall from an aircraft 
wing," that his back pain is documented in his military 
records, that he has been treated at a VA facility for back 
pain "that is a continuation of the back pain [that] he 
acquired in the Navy," and that the pain usually lasts 
approximately one week and is relieved by muscle relaxants.  
In addition, the physician stated that the veteran had 
reported that "VA has documented that he has degenerative 
arthritis of . . . [his] spine by x-ray."  The physician 
then expressed his opinion that the veteran's "degenerative 
arthritis is a consequence of his military training and 
work."  

Analysis

As previously noted in this decision, in June 1980, the RO 
determined that the evidence of record did not demonstrate 
that the veteran had any chronic residuals of the acute 
in-service episode of treatment for a back muscle sprain.  As 
such, the RO denied service connection for a back disability.  
Although notified of the decision in July 1980, the veteran 
failed to initiate an appeal of the denial.  The RO's 
decision is, therefore, final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 19.112, 19.118(a), 19.153 (1979).  

Thereafter, by an October 1990 rating action, the RO 
continued the denial of service connection for a back 
disability based upon a lack of medical evidence reflecting a 
current back disorder associated with the veteran's service.  
Although notified of this decision in November 1990, the 
veteran failed to initiate an appeal of the denial.  That 
denial, therefore, became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 19.117, 19.129(a), 19.192 (1990).  

Subsequently, by a July 1995 rating action, the RO determined 
that the additional evidence received since the last final 
decision was insufficient to reopen the veteran's previously 
denied claim for service connection for a back disability.  
In particular, the RO explained that the additional evidence 
simply reflected current back treatment without providing an 
association between the diagnosed back disorders and the 
veteran's service.  Although notified of this decision in 
July 1995, the veteran did not initiate an appeal of the 
denial.  The July 1995 denial, therefore, became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a), 20.1103 (1995).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

The evidence received since the RO's July 1995 denial of the 
veteran's petition to reopen his previously denied claim for 
service connection for a back disability includes his 
continued assertions that he has a chronic back disorder as a 
result of his active military duty (and, in particular, as 
result of in-service injuries to his back).  Additional 
post-service medical records also received during the current 
appeal reflect treatment for lumbosacral strain in October 
1981 and degenerative disc disease of the lumbar spine in May 
1997.  

Further, in January 2000, a private physician noted the 
veteran's documented military history of treatment for back 
pain, his continuous complaints of such symptomatology since 
then, as well as his report of a current diagnosis of 
degenerative arthritis of his spine.  Significantly, this 
physician also expressed his opinion that the veteran's 
"degenerative arthritis is a consequence of his military 
training and work."  

As this private physician has provided a medical opinion 
associating the veteran's current back disability with his 
military service, the Board finds that the physician's 
January 2000 statement is clearly probative of the central 
issue in the veteran's back claim.  Specifically, this 
private medical statement bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a back disability.  See, 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for a back disability in July 1995 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a back disability.  
See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Although the Board has determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a back disability has been received, 
the Board has also determined that additional development on 
the de novo claim for service connection for a back 
disability is necessary.  As such, the Board is undertaking 
evidentiary development with regard to this de novo claim.  
When this additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the de novo 
claim.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability.  To this extent, the appeal is granted.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

